    Case: 1:18-cv-04803 Document #: 22 Filed: 10/24/18 Page 1 of 3 PageID #:122




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS



 COSMETIC WARRIORS LIMITED,

                        Plaintiff,
                v.                                     Civil Action No. 1:18-CV-04803

 LUSCIOUS GROUP LLC and                                Judge Sharon Johnson Coleman
 INNOVATIVE TECHNOLOGIES PVT
 d/b/a LUSCIOUS COSMETICS

                        Defendants.



DEFENDANT LUSCIOUS GROUP LLC’S CONSENT MOTION FOR EXTENSION OF
           TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendant Luscious Group LLC

(“Luscious”) submits this motion to extend time to answer or otherwise respond to Plaintiff

Cosmetic Warriors Limited’s (“CWL”) Complaint by thirty (30) days to December 10, 2018.

Both Plaintiff and Defendant Innovative Technologies PVT (“Innovative Technologies”) consent

to this request. As grounds for this request, Luscious states:

       1.      Plaintiff commenced this action on July 13, 2018. (Dkt. No. 1.)

       2.      Both Defendants waived service of process pursuant to Federal Rule of Civil

Procedure 4(d) on requests for waiver of service dated September 11, 2018. (See Dkt. Nos. 14

and 15.)

       3.      The deadline for Defendant Luscious to answer or otherwise respond to the

Complaint is November 10, 2018, while the deadline for Defendant Innovative Technologies, a

foreign corporation located in Pakistan, to answer or otherwise respond to the Complaint is

December 10, 2018. (See Fed. R. Civ. P. 4(d)(3) allowing 60 days for defendants in the United

                                                  1
     Case: 1:18-cv-04803 Document #: 22 Filed: 10/24/18 Page 2 of 3 PageID #:122




States, and 90 days for defendants outside the United States, to answer after a request for waiver

is sent.)

        4.     Most of the same allegations in the Complaint have been made against both

Defendants.

        5.     Since the commencement of this action, the parties have been engaged in

continuous and progressing settlement discussions and have exchanged initial and revised drafts

of a settlement agreement. Plaintiff provided a draft written settlement agreement on September

11, 2018. Defendants provided a revised draft written settlement agreement on October 8, 2018.

The parties have already agreed on many of the salient terms and are optimistic that a settlement

agreement will soon be finalized.

        6.     Plaintiff’s consent motion to reschedule the initial status hearing was granted and

the hearing reset for December 17, 2018. (Dkt. No. 19.) As grounds for the motion, Plaintiff

referred to the progress on settlement, the conservation of judicial resources, and the ability to

allow the parties to focus on finalizing a written settlement agreement that would obviate the

need for such a status hearing and allow for the dismissal of this action.

        7.     Federal Rule of Civil Procedure 6(b) gives the Court discretion to grant a motion

to extend a deadline for good cause before the deadline expires. Here, Luscious’s deadline to

respond to the Complaint has not expired and there is good cause to grant its motion. Allowing

the motion would align the deadline for both Luscious and Innovative Technologies to answer or

otherwise respond to the Complaint, most of the same allegations of which are made against both

Defendants. Furthermore, it would allow the parties to focus all efforts on finalizing a written

settlement agreement that would allow for the dismissal of this action, instead of shifting

attention to preparing an answer and/or responsive pleading.



                                                  2
    Case: 1:18-cv-04803 Document #: 22 Filed: 10/24/18 Page 3 of 3 PageID #:122




       8.      This is the first request by Defendant Luscious for an extension of time to respond

to the Complaint.

       9.      This motion, submitted with the consent of Plaintiff and Defendant Innovative

Technologies, is made in good faith and not to delay or prejudice, and granting the motion will

not prejudice any parties in this case.

       WHEREFORE, Defendant Luscious respectfully requests that the Court grant this motion

and extend by thirty (30) days the time to answer or otherwise respond to the Complaint to

December 10, 2018.



Dated: New York, New York
       October 24, 2018

                                             /s/ Darren M. Geliebter
                                             Darren M. Geliebter (pro hac vice pending)
                                             Eric J. Huang (pro hac vice pending)
                                             Lombard & Geliebter LLP
                                             305 Broadway, 7th Floor
                                             New York, New York 10007
                                             Telephone: (212) 520-1172
                                             Facsimile: (646) 349-5567
                                             Email: dgeliebter@LombardIP.com
                                                     ehuang@LombardIP.com

                                             Attorneys for Defendant
                                             Luscious Group LLC




                                                3
